Exhibit 10.18

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is between bluebird bio, Inc., a
Delaware corporation (the “Company”), and Jason F. Cole (the “Executive”) and is
made effective as of February 3, 2014 (the “Effective Date”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The term of this Agreement shall commence on or before February 28,
2014, on a date to be mutually agreed to by Executive and the Company and shall
continue until terminated in accordance with the provisions of Section 3 (the
“Term”). The actual first day of Executive’s employment shall be referred to as
the “Start Date”.

(b) Position and Duties. During the Term, the Executive shall serve as the
Senior Vice President and General Counsel of the Company, and shall have
supervision and control over and responsibility for the day-to-day business and
affairs of the Company and shall have such other powers and duties as may from
time to time be prescribed by the Chairman of the Board of Directors of the
Company (the “Board”), the Chief Executive Officer of the Company (the “CEO”) or
other authorized executive, provided that such duties are consistent with the
Executive’s position or other positions that he may hold from time to time. The
Executive shall report to the CEO. The Executive shall devote his full working
time and efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board, or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not materially interfere with the Executive’s performance of his duties
to the Company as provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s initial annual base salary
shall be $315,000. The Executive’s base salary shall be redetermined annually by
the Board or the Compensation Committee. The annual base salary in effect at any
given time is referred to herein as “Base Salary.” The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior executives.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s target annual
incentive compensation shall be thirty-five percent (35%) of his Base Salary. To
earn incentive compensation, the Executive must be employed by the Company on
the day such incentive compensation is paid.



--------------------------------------------------------------------------------

(c) Signing Bonus. On or about the first payroll period following the Start
Date, the Company shall pay Executive a signing bonus of $35,000 (the “Signing
Bonus”). If Executive resigns from employment with the Company without Good
Reason or is terminated for Cause within one year of the Start Date, Executive
will be obligated to repay the Signing Bonus to the Employer within thirty days
of Executive’s termination.

(d) Equity. The Executive shall be awarded an option to purchase 100,000 shares
of the Common Stock of the Company at an exercise price equal to the closing
price of the Company’s common stock on the NASDAQ Global Select Market on the
first trading day of the first calendar month following the Executive’s date of
hire and to be memorialized in an Incentive Stock Option Agreement pursuant to
the Company’s 2013 Stock Option and Incentive Plan.

(e) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him during the Term in performing
services hereunder, in accordance with the policies and procedures then in
effect and established by the Company for its senior executive officers.

(f) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans.

(g) Vacations. During the Term, the Executive shall be entitled to accrue paid
vacation in accordance with the Company’s applicable policy.

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

2



--------------------------------------------------------------------------------

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause by a vote of the Board at a meeting of the Board
called and held for such purpose. For purposes of this Agreement, “Cause” shall
mean: (i) the Executive’s dishonest statements or acts with respect to the
Company, any affiliate of the Company or any of the Company’s current or
prospective customers, suppliers, vendors or other third parties with which such
entity does business; (ii) the Executive’s commission of a felony or any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud; (iii) the
Executive’s failure to perform his assigned duties to the reasonable
satisfaction of the Company, which failure, if curable, continues, in the
reasonable judgment of the Company, after written notice given to the Executive
by the Company; (iv) the Executive’s gross negligence, willful misconduct or
insubordination with respect to the Company or any affiliate of the Company; or
(v) the Executive’s violation of any provision of any agreement(s) between the
Executive and the Company relating to noncompetition, nondisclosure and/or
assignment of inventions.

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events without the Executive’s express
written consent: (i) a material diminution in the Executive’s responsibilities,
authority and function; (ii) a material reduction in the Executive’s Base Salary
except pursuant to a salary reduction program affecting substantially all of the
employees of the Company, provided, that it does not adversely affect the
Executive to a greater extent than other similarly situated employees and,
provided further, that any reduction in the Executive’s Base Salary of more than
ten percent (10%) shall constitute Good Reason; (iii) a material change of more
than 30 miles in the geographic location at which the Executive must provide
services to the Company (except for required travel on Company business to an
extent substantially consistent with the Executive’s usual business travel
obligations); or (iv) the material breach by the Company of the Company’s equity
incentive plan or the stock option agreement governing the stock option granted
to the Executive in connection with his hire (as described in the Offer Letter)
or any other material agreement between the Executive and the Company, if any,
concerning the terms and conditions of the Executive’s employment, benefits or
compensation. “Good Reason Process” shall mean that (i) the Executive reasonably
determines in good faith that a “Good Reason” condition has occurred; (ii) the
Executive notifies the Company in writing of the first occurrence of the Good
Reason condition within 60 days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”) to remedy
the condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

3



--------------------------------------------------------------------------------

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, (A) in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement, and (B) in the event that the
Company terminates the Executive’s employment without Cause under Section 3(d),
the Company may unilaterally accelerate the Date of Termination to any earlier
effective date provided that the Company continues to pay the Executive the Base
Salary for the 30-day period immediately following the date on which a Notice of
Termination is given to the Executive.

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, in a form
and manner

 

4



--------------------------------------------------------------------------------

satisfactory to the Company (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming fully effective, all within the time
frame set forth in the Separation Agreement and Release:

(i) the Company shall pay the Executive an amount equal to 0.75 times the
Executive’s Base Salary (the “Severance Amount”); and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 9 months or the Executive’s COBRA health continuation period, whichever ends
earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iii) the amounts payable under this Section 4(b) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over 9 months commencing within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, the Severance Amount shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination.
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

(iv) The receipt of any severance payments or benefits pursuant to Section 4
will be subject to Executive not violating the Restrictive Covenant Agreement
referenced in Section 7 of this Agreement and attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference. In the event Executive
breaches the Restrictive Covenant Agreement, in addition to all other legal and
equitable remedies, the Company shall have the right to terminate or suspend all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 4 without affecting the Executive’s release or Executive’s
obligations under the Separation Agreement and Release.

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance the Executive’s continued attention and dedication to his assigned
duties and his objectivity during the pendency and after the occurrence of any
such event. These provisions shall apply in lieu of, and expressly supersede,
the provisions of Section 4(b) regarding severance pay and benefits upon a
termination of employment, if such termination of employment occurs within 12
months after the occurrence of the first event constituting a Change in Control.
These provisions shall terminate and be of no further force or effect beginning
12 months after the occurrence of a Change in Control.

 

5



--------------------------------------------------------------------------------

(a) Change in Control. During the Term, if within 12 months after a Change in
Control, the Executive’s employment is terminated by the Company without Cause
as provided in Section 3(d) or the Executive terminates his employment for Good
Reason as provided in Section 3(e), then, subject to the signing of the
Separation Agreement and Release by the Executive and the Separation Agreement
and Release becoming irrevocable, all within 60 days after the Date of
Termination,

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
0.75 times the Executive’s current Base Salary (or the Executive’s Base Salary
in effect immediately prior to the Change in Control, if higher); and

(ii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for 9 months or the Executive’s COBRA health continuation period, whichever ends
earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iii) The amounts payable under this Section 5(a) shall be paid or commence to
be paid within 60 days after the Date of Termination; provided, however, that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payment shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, the following provisions shall apply:

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not

 

6



--------------------------------------------------------------------------------

below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount. In such event, the Severance Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits.
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

(ii) For the purposes of this Section 5(b), “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii) The determination as to which of the alternative provisions of
Section 5(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of
Section 5(b)(i) shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

(b) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean “Sale Event,” as such term is defined in the
Company’s 2013 Stock Option and Incentive Plan.

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s

 

7



--------------------------------------------------------------------------------

separation from service, or (B) the Executive’s death. If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Noncompetition and Cooperation. The Executive
agrees to terms of the Assignment of Invention, Nondisclosure and Noncompetition
Agreement (“Restrictive Covenant Agreement”) attached hereto as Exhibit A, the
terms of which are hereby incorporated by reference as material terms of this
Agreement.

8. Consent to Jurisdiction. The parties hereby consent to the jurisdiction of
the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for

 

8



--------------------------------------------------------------------------------

the District of Massachusetts. Accordingly, with respect to any such court
action, the Executive (a) submits to the personal jurisdiction of such courts;
(b) consents to service of process; and (c) waives any other requirement
(whether imposed by statute, rule of court, or otherwise) with respect to
personal jurisdiction or service of process.

9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter.

10. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

11. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

12. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

15. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

16. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

 

9



--------------------------------------------------------------------------------

17. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

18. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

20. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

BLUEBIRD BIO, INC. By:  

/s/ Nick Leschly

Its:  

Chief Executive Officer

/s/ Jason F. Cole

Jason F. Cole

[Signature Page to the Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenant Agreement

 

LOGO [g709284ex10_18pg12.jpg]

ASSIGNMENT OF INVENTION, NONDISCLOSURE

AND NONCOMPETITION AGREEMENT

This Agreement is made between bluebird bio, Inc., a Delaware corporation
(hereinafter referred to collectively with its subsidiaries as “bluebird bio” or
the “Company’’), and Jason Cole, an employee or consultant of the Company (the
“Service Provider”).

In consideration of the employment or engagement, or the continued employment or
engagement, of the Service Provider by the Company, the Company and the Service
Provider agree as follows:

 

1. Noncompetition; Nonsolicitation.

a. During the term of Service Provider’s provision of services to the Company
and for one year after the termination or cessation of such services for any
reason or no reason (the “Restricted Period”), Service Provider will not
(i) engage, directly or indirectly, as an advisor or consultant to, or be
employed by, any entity engaged or proposing to engage in any business which is
directly or indirectly competitive with the business of the Company in the Field
(as defined in Section 3 hereof) (each, a “Restricted Activity”),
(ii) participate directly or indirectly in the ownership or management of any
entity engaged in a Restricted Activity, (iii) assist others in engaging in a
Restricted Activity in the manner described in clauses (i) or (ii) above,
(iv) solicit, entice or induce any employee or consultant of bluebird bio to
terminate his or her employment or consultancy or engage in a Restricted
Activity, or (v) solicit, entice or induce any vendor, customer or distributor
of bluebird bio to terminate or materially diminish its relationship with
bluebird bio. Notwithstanding the foregoing, Service Provider shall have the
right to own, for investment purposes, not more than one percent of the
outstanding capital stock of a publicly held enterprise which competes with
bluebird bio and nothing contained in this Section 1 shall prevent Service
Provider from being employed by a university or nonprofit research institution.

b. Service Provider acknowledges and agrees that, in the event he/she breaches
any of the terms described in Section 1.a above, the Restricted Period shall be
tolled and shall not run during the time that Service Provider is in breach of
such obligations; provided that, the Restricted Period shall begin to run again
once Service Provider has ceased breaching the terms of Section 1.a and is
otherwise in compliance with his/her obligations described therein.

c. Service Provider further acknowledges and agrees that (i) the types of
employment which are prohibited by Section 1.a are narrow and reasonable in
relation to the skills which represent Service Provider’s principal salable
assets both to bluebird bio and to other prospective employers, and (ii) the
specific but broad geographical scope of the provisions of Section 1.a is
reasonable, legitimate and fair to Service Provider in light of the nature of
the Company’s business, the Company’s need to market and sell its services and
products in an appropriate manner and in light of the limited restrictions on
the type of activity prohibited compared to the activities for which Service
Provider is qualified to earn a livelihood.



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

2. Confidential Information.

a. Service Provider acknowledges that bluebird bio would be irreparably damaged
if Service Provider’s confidential knowledge of the business of bluebird bio was
disclosed to or utilized on behalf of others. Service Provider acknowledges that
he or she has learned and will learn bluebird bio Proprietary Information, as
defined in Section 2.b. hereof, relating to the business to be conducted by
bluebird bio and its subsidiaries and joint ventures and partnerships to which
bluebird bio may be a party (together, the “bluebird bioEntities”). Service
Provider agrees that he or she will not, except in the normal and proper course
of his or her employment or consultancy or as otherwise provided herein,
disclose or use or enable anyone else to disclose or use, either during the term
of this Agreement or subsequent thereto, any such bluebird bio Proprietary
Information without prior written approval of bluebird bio.

b. For the purpose of this Agreement, “bluebird bio Proprietary Information”
shall mean all information, ideas, concepts, improvements, discoveries, and
inventions that are both (i) disclosed or made known by bluebird bio to Service
Provider, and (ii) identified as “proprietary” by bluebird bio to Service
Provider (either orally or in writing) at the time of such disclosure,
including, but not limited to, the following types of information: corporate
information, including contractual licensing arrangements, plans, strategies,
tactics, policies, resolutions, patent applications, and any litigation or
negotiations; marketing information, including sales or product plans,
strategies, tactics, methods, customers, prospects, or market research data;
financial information, including cost and performance data, debt arrangements,
equity structure, investors and holdings; operational information that relates
to the technology that bluebird bio has or dosires to develop or market,
including trade secrets, secret formulae, control and inspection practices,
manufacturing processes and methods, suppliers and parts; technical information,
including machinery or device designs, drawings, specifications, processes,
procedures, scientific or statistical data, research and development
information, scientific protocols, clinical data and preclinical data; and
personnel information, including personnel lists, resumes, personal data,
organizational structure and performance evaluations.

c. Service Provider agrees that all documents of any nature provided by bluebird
bio to Service Provider and pertaining to activities of any bluebird bio Entity
or to any bluebird bio Proprietary Information, in his or her possession now or
at any time during the term of this Agreement, including without limitation
memoranda, notebooks, notes, data sheets, records and blueprints, are and shall
be the property of bluebird bio, and that they and all copies of them shall be
surrendered to bluebird bio upon the earlier of request by bluebird bio or
termination of this Agreement.

d. Service Provider shall have none of the obligations set forth above with
respect to bluebird bio Proprietary Information (i) that is publicly known or
becomes publicly known through no breach of this Agreement by Service Provider,
(ii) that is generally or readily obtainable by the public, or within



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

the scientific field, (iii) that is known by Service Provider prior to its
disclosure to Service Provider by bluebird bio, as shown by Service Provider’s
written records, (iv) that Service Provider received from a source that had the
legal right to disclose the information to Service Provider, or (v) that is
required to be disclosed by law, government regulation or court order.

 

3. Intellectual Property.

Service Provider hereby assigns and agrees to assign to bluebird bio his or her
entire right, title and interest in and to all inventions, improvements,
modifications, know-how, processes, secrets and discoveries made, possessed,
discovered or conceived by him or her during the period in which the Service
Provider has provided services to the Company (whether or not patentable,
whether or not reduced to practice, whether or not made, possessed, discovered
or conceived by him or her individually or jointly with any other person or
persons, whether made or conceived on or off bluebird bio’s premises, and
whether made in or out of working hours), which shall specifically or generally
relate to, be applicable to or concern (a) development of therapeutics utilizing
ex vivo or in vivo nucleic acid (e.g., gene) transfer utilizing viral vector or
virus-based approaches (e.g., lentivirus), (b) methods of manufacturing viral
vectors or genetically modified cells for the development of therapeutics,
(c) approaches to facilitate proper homing or engraftment of genetically
modified cells and (d) any other project, field, or line of business in which
bluebird bio is engaged (collectively, the “Field”), such Inventions and
benefits hereof to immediately become the sole and absolute property of bluebird
bio. In the event that any portion of this assignment is prohibited by the terms
of a funding agreement under which the work resulting in any Invention was
performed or the regulations of the institution where such work was performed
(in the event such work was not performed by bluebird bio), Service Provider
shall use his or her best efforts to obtain for bluebird bio a license or other
consent to use such information on the most advantageous terms that are
available to bluebird bio. Service Provider agrees that, upon the request of
bluebird bio and at the expense of bluebird bio, Service Provider will execute
such further assignments, documents, and other instruments as may be necessary
or desirable fully and completely to assign all such Inventions to bluebird bio
and to assist bluebird bio in applying for, obtaining, and enforcing patents or
copyrights or other rights in the United States and in any foreign country with
respect to any Invention. Service Provider shall keep and maintain adequate and
current written records of all Inventions, in the form of notes, sketches,
drawings or as may be specified by bluebird bio, which records shall be
available to and remain the sole property of bluebird bio at all times. Service
Provider acknowledges that bluebird bio from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on bluebird bio regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. Service Provider agrees to be bound by all
such obligations and restrictions which are made known to Service Provider and
to take all action necessary to discharge the obligations of bluebird bio under
such agreements.



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

4. Publication.

Anything to the contrary herein notwithstanding, Service Provider may publish
any bluebird bio Proprietary Information or information regarding Inventions,
(as defined above) of a scientific (as opposed to business or corporate) nature
generated in the Field by Service Provider, but must give bluebird bio a copy of
the information to be published at least 30 days before submitting such
information to the proposed publisher thereof, to provide bluebird bio with time
to ensure that desired patent or any other proprietary rights in such scientific
information are not forfeited by such publication. Service Provider will
cooperate with patent counsel for bluebird bio in effecting the intent of this
Section by providing a copy of the text of the proposed publication at the time
it is submitted to a journal or other publication for consideration and by
supplying data and information needed to file any patent applications or other
appropriate materials to protect such information.

 

5. Trade Secrets of Others/Obligations to Others.

Service Provider represents that his other performance of all the terms of this
Agreement does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by him or her in confidence
or in trust prior to his or her engagement by bluebird bio, and Service Provider
agrees that he or she will not disclose to bluebird bio, or induce bluebird bio
to use, any confidential or proprietary information or material belonging to any
other person. Service Provider agrees that he or she will not enter into any
agreement, either written or oral, in conflict with his obligations under this
Agreement.

 

6. Survival

The terms of this Agreement and Service Provider’s obligations hereunder shall
survive any termination of the Services Provider’s employment, contractual or
other business relationship with bluebird bio, irrespective of the reason or
reasons for such termination.

 

7. Agreement Enforceable Upon Material Job Change.

Service Provider acknowledges and agrees that if he/she should transfer between
or among any affiliates of bluebird bio, wherever situated, or be promoted,
demoted, reassigned to functions other than Service Provider’s present
functions, or have his/her job duties changed, altered or modified in any way,
all terms of this Agreement shall continue to apply with full force.

 

8. Disclosure to Future Employers.

Service Provider agrees to provide, and the Company, in its discretion, may
provide, a copy of this Agreement to any business or enterprise which Service
Provider may directly or indirectly own, manage, operate, finance, join, control
or in which Service Provider may participate in the ownership, management,
operation, financing, or control, or with which Service Provider may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

9. Modification.

This Agreement may not be changed, modified, released, discharged, abandoned, or
otherwise amended, in whole or in part, except by an instrument in writing
signed by Service Provider and bluebird bio.

 

10. Entire Agreement.

This Agreement constitutes the entire agreement and understanding between the
parties hereto and supersedes any previous oral or written communications,
representations, understandings, or agreements relating to the subject matter
hereof.

 

11. Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns (including, in the case of
Service Provider, his or her heirs, executors, administrators and other legal
representatives). Neither party hereto may assign any of its rights or
obligations hereunder to any other person, except that bluebird bio may assign
all of its rights and obligations under this Agreement to any person or entity
controlled by, in control of, or under common control with, bluebird bio.

 

12. Counterparts.

This Agreement may be signed in two counterparts, each of which shall be deemed
an original and both of which shall together constitute one agreement.

 

13. Notices.

All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be hand delivered or mailed by
first-class mail postage prepaid, addressed as follows: If to bluebird bio, at
bluebird bio, Inc., 840 Memorial Drive, Cambridge, MA 02139, Attention: CEO, or
to such other address as may have been furnished to Service Provider by bluebird
bio in writing as herein provided; or if to Service Provider, at the address set
forth below his or her signature hereon, or to such other address as may have
been furnished to bluebird bio by Service Provider as herein provided in
writing. Any notice or other communication so addressed and so mailed shall be
deemed to have been given when mailed, and if hand delivered shall be deemed to
have been given when delivered.

 

14. Applicable Law.

This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal within
Massachusetts, and the validity, interpretation and



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

performance of this Agreement shall be governed by, and construed in accordance
with, the internal law of Massachusetts, without giving effect to conflict of
law principles, and specifically excluding any conflict or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. The parties
acknowledge that the last act necessary to render this Agreement enforceable is
its execution by the Company in Massachusetts, and that the Agreement shall be
maintained in Massachusetts.

 

15. Jurisdiction, Venue, Service of Process and Jury Trial Waiver.

Any legal action or proceeding with respect to this Agreement must be brought in
the courts of the Commonwealth of Massachusetts or in the United States District
Court for the District of Massachusetts and shall be subject to the jurisdiction
of such courts only. By execution and delivery of this Agreement, each of the
parties hereto accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. Any action,
demand, claim or counterclaim arising under or relating to this Agreement will
be resolved by a judge alone and each of the Company and the Service Provider
waive any right to a jury trial thereof.

 

16. Severability.

The parties intend this Agreement to be enforced as written. However, (a) if any
portion or provision of this Agreement is to any extent declared illegal or
unenforceable by a duly-authorized court having jurisdiction, then the remainder
of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, will not be affected thereby, and each portion and provision of
this Agreement will be valid and enforceable to the fullest extent permitted by
law, and (b) if any provision, or part thereof, is held to be unenforceable
because of the duration of such provision or the geographic area covered
thereby, the court making such determination will have the power to reduce the
duration and/or geographic area of such provision, and/or to delete specific
words and phrases (“blue-pencilling”), and in its reduced or blue-pencilled form
such provision will then be enforceable and will be enforced.

 

17. Use of Name or Affiliation.

bluebird bio shall not use Service Provider’s name or affiliation, in publicity,
advertising, or securities offering materials without the prior written approval
of Service Provider, provided that such approval shall not be unreasonably
withheld in cases in which bluebird bio is required by applicable law to
disclose Service Provider’s relationship with bluebird bio.

 

18. No Employment or Engagement Rights.

This Agreement does not constitute an agreement of employment or engagement or
imply that Service Provider’s employment or engagement with the Company shall
continue for any period of time.



--------------------------------------------------------------------------------

LOGO [g709284ex10_19logo.jpg]

 

THE SERVICE PROVIDER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS ASSIGNMENT
OF INVENTION, NONDISCLOSURE AND NONCOMPETITION AGREEMENT AND UNDERSTANDS AND
AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

bluebird bio, INC. By:  

/s/ Nick Leschly

Print Name:   Nick Leschly Title:   Chief Executive Officer Date:  

2/3/14

SERVICE PROVIDER

By:  

/s/ Jason F. Cole

Print Name:   Jason Cole Date:  

2/3/14